Name: Commission Regulation (EEC) No 3890/88 of 14 December 1988 amending Regulation (EEC) No 3152/85 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 346/26 Official Journal of the European Communities 15. 12. 88 COMMISSION REGULATION (EEC) No 3890/88 of 14 December 1988 amending Regulation (EEC) No 3152/85 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, . Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regulation (EEC) No 1636/87 (2), and in particular Article 12 thereof, Whereas Article 6 (3) of Regulation (EEC) No 1676/85 provides for the cancellation of certain documents where adjustments in the amounts fixed in advance, following changes in the agricultural conversion rates, are to the detriment of the parties concerned ; whereas Article 1 of Commission Regulation (EEC) No 3152/85 (3), as last amended by Regulation (EEC) No 3521 /88 (4), specifies certain cases in which the cancellation provided for in Article 6 (3) of Regulation (EEC) No 1676/85 may not be granted on the grounds that the detriment is assumed to have been accepted by the parties concerned where they enter into an operation to be executed after the change in the agricultural conversion rate at a time when that adjustment and its various consequences are known ; Whereas the automatic dismantlement of the monetary gaps created by a realignment within the framework of the European Monetary System, as provided for in Article 6 (3) of Council Regulation (EEC) No 1677/85 of 1 1 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (6), enables the change in the agricultural conversion rate and the reduction in prices fixed in ecu occurring at the beginning of the marketing year following that monetary realignment to be determined in advance ; whereas it is therefore necessary, to avoid risks of speculation, to exclude the possibility of cancellation in the case of adjustments resulting from the arrangements on the dismantlement of the monetary gaps provided for in Article 6 of Regulation (EEC) No 1677/85 where the application for advance fixing takes place at a time when those adjustments could be determined, i.e. from the date of the realignment in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 3 is hereby added to Article 1 of Regulation (EEC) No 3152/85 : '3 . No cancellation under Article 6 (3) of Regulation (EEC) No 1676/85 shall be allowed in the case of adjustments following the application of the first subparagraph of Article 6 (3) of Regulation (EEC) No 1677/85 where the application for advance fixing, within the meaning of paragraph 1 , is made on the date or after the date of the realignment within the framework of the European Monetary System which is the cause of the adjustments in question.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . (3) OJ No L 310, 21 . 11 . 1985, p. 1 . (j OJ No L 307, 12. 11 . 1988, p. 28 . (*) OJ No L 164, 24. 6 . 1985, p. 6. s OJ No L 182, 3. 7. 1987, p. 1 .